MEMORANDUM **
Juan Arellano-Ochoa appeals from the 87-month sentence imposed following his jury-trial conviction for distribution of methamphetamine, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Arellano-Ochoa contends that his sentence is unreasonable because the district court failed to adequately consider all of the sentencing factors set forth in 18 U.S.C. § 3553(a), and that his sentence is excessive in light of his mitigating circumstances. The district court did not procedurally err and Arellano-Ochoa’s sentence is substantively reasonable. See United States v. Stoterau, 524 F.3d 988, 999-1002 (9th Cir.2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.